UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 OCTOBER 2 , 201 4 Date of Report (Date of earliest event reported) MESA LABORATORIES, INC. (Exact name of registrant as specified in its charter) Commission File Number : 0-11740 COLORADO (State or other jurisdiction of incorporation) 84-0872291 (I.R.S. Employer Identification No.) 12, LAKEWOOD, COLORADO (Address of principal executive offices) 80228 (Zip Code) Registrant’s telephone number, including area code : (303) 987-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Annual Meeting of Shareholders of Mesa Laboratories, Inc. was held on October 2, 2014. Of the 3,509,273 shares of common stock entitled to vote, 3,147,740 were represented either in person or proxy. Seven directors were elected to serve until the next Annual Meeting of Shareholders. The advisory vote to approve executive compensation was approved. The Mesa Laboratories, Inc. 2014 Equity Plan was approved. The ratification of the appointment of EKS&H LLLP as the Company’s independent registered public accounting firm for the year ending March 31, 2015 was approved. The seven directors elected were: Broker For Withheld Non-Votes Luke R. Schmieder John J. Sullivan, Ph.D. Michael T. Brooks H. Stuart Campbell Robert V. Dwyer Evan C. Guillemin David M. Kelly The advisory vote to approve executive compensation was approved by the following vote: Broker For Against Abstain Non-Votes The Mesa Laboratories, Inc. 2014 Equity Plan was approved by the following vote: Broker For Against Abstain Non-Votes 476,867 The appointment of EKS&H LLLP as the Company’s independent registered public accounting firm for the year ending March 31, 2015 was approved by the following vote: Broker For Against Abstain Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATE: October 2, 2014 Mesa Laboratories, Inc. (Registrant) BY: /s/ John J. Sullivan John J. Sullivan, President and Chief Executive Officer
